                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


FRIENDS OF THE CAPITAL                      *
CRESCENT TRAIL, et al.,                     *
                                            *
              Plaintiffs,                   *
v.                                          *        Civil No. PJM 19-106
                                            *
UNITED STATES ARMY CORPS                    *
OF ENGINEERS, et al.,                       *
                                            *
              Defendants                    *

                                MEMORANDUM OPINION

       Plaintiffs Friends of the Capital Crescent Trail, John Fitzgerald, Esquire, and Leonard

Scensny brought this case against Defendants the U.S. Army Corps of Engineers (USACE), Col.

John Litz, and Chief Joseph Davia, alleging that Defendants violated the Administrative Procedure

Act when they granted a permit, supposedly without meeting certain requirements of the Clean

Water Act. The Maryland Department of Transportation Maryland Transit Administration (MTA),

the permit holder, has filed the instant Motion to Intervene. Plaintiffs oppose, and current

Defendants take no position on the motion. Having considered the MTA’s motion and Plaintiffs’

opposition, for the reasons that follow, the Court GRANTS the motion (ECF No. 20). The MTA

may intervene as a Defendant in these proceedings.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       Friends of the Capital Crescent Trail is a 501(c)(3) nonprofit organization dedicated to

preserving parkland, open space, and quality of life in Montgomery County. John Fitzgerald is a

semi-retired public interest attorney and consultant whose work focuses on environmental

conservation. His home fronts on the Capital Crescent Trail. Leonard Scensny is a resident of




                                                1
Montgomery County who has been a regular user of Rock Creek Park and the Capital Crescent

Trail as a bicyclist and pedestrian for the past 30 years.

       USACE is an agency of the United States with jurisdiction over the waters of the United

States. Colonel John Litz is the Commander and District Engineer of the Baltimore District of

USACE and is sued in his official capacity. Joseph DaVia is Chief of the Maryland Section,

Northern, Regulatory Branch of the Baltimore District. He issued the Permit at issue to proposed

intervenors MTA, doing so on behalf of Col. Litz’s predecessor.

       Proposed intervenor, the MTA, is responsible for the development, administration, and

operation of transit services throughout Maryland.

       Plaintiffs seek relief under the Clean Water Act and the Administrative Procedure Act for

Defendants’ alleged violation of federal law for having issued a permit authorizing the MTA to

discharge dredged or fill material into U.S. waters in connection with the construction of the Purple

Line, a 16.2 mile light rail transit line from Bethesda to New Carrollton. The $5.6 billion project

aims to provide improved Metro connectivity to several major activity centers in the area, with 21

stations between New Carrolton in Prince George’s County and Bethesda in Montgomery County.

The Permit, CENAB-OP-RMN (MTA/ PURPLE LINE), No. 2016-61278-M07, was issued on

March 14, 2018, pursuant to (and in alleged violation of) Section 404 of the Clean Water Act.

       Plaintiffs allege that Defendants issued the Permit without requiring the MTA to meet its

burden to prove by clear and convincing evidence that an alternative with less adverse impact on

the waters of the United States was impracticable. Instead, Defendants supposedly relied on an

alternatives analysis supplied by the MTA, allegedly without conducting an adequate and

independent review of that analysis. Plaintiffs allege that that failure was in violation of the CWA,

was arbitrary and capricious, and an abuse of discretion.



                                                  2
       On May 1, 2019, after a Scheduling Order was issued but before any dispositive motions

had been filed, the MTA filed the instant Motion to Intervene as Defendants, by right or in the

alternative with permission from the Court. Defendants do not take a position on the Motion, and

Plaintiffs oppose.

                                     II. LEGAL STANDARD

       Federal Rule of Civil Procedure 24 provides two avenues for intervention. The first is Rule

24(a)(2)—intervention as a matter of right. Under that rule, a district court must permit

intervention if the proposed intervenor can demonstrate: (1) an interest in the subject matter of the

action; (2) that the protection of this interest would be impaired because of the action; and (3) that

no existing party adequately represents the proposed intervenor’s interest. Stuart v. Huff, 706 F.3d

345, 349 (4th Cir. 2013). “Under Rule 24(a)(2), once an intervenor has satisfied the three criteria

for mandatory intervention, the burden of persuasion shifts such that intervention is mandatory,

‘unless the court is persuaded that the representation is in fact adequate.’” Maryland Restorative

Justice Initiative v. Hogan, 316 F.R.D. 106, 111 (D. Md. 2016) (quoting 7C CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 1909, at 390 (3d

ed. 2007, 2016 Supp.)).

       Alternatively, a court may allow an applicant to intervene permissively under Rule 24(b),

considering “whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” Fed. R. Civ. P. 24(b)(3). Also, “timeliness is a ‘cardinal consideration’ of

whether to permit intervention….” Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir.

1999). When considering timeliness, courts consider three factors: “first, how far the underlying

suit has progressed; second, the prejudice any resulting delay might cause the other parties; and




                                                  3
third, why the movant was tardy in filing its motion.” Alt v. U.S. Envtl. Prot. Agency, 758 F.3d

588, 591 (4th Cir. 2014) (citing Gould v. Alleco, Inc., 883 F.2d 281, 286 (4th Cir. 1989)).

                                         III. ANALYSIS

        The Court first evaluates whether the MTA’s motion should be granted pursuant to Rule

24(b), as a matter of permissive intervention.

       Upon a timely motion, a court may allow a party to intervene if it “has a claim or defense

that shares with the main action a common question of law or fact,” as long as that intervention

will not delay or cause prejudice to the adjudication of the original party’s rights. Fed. R. Civ. P.

24(b). The MTA asserts that it “seeks to defend the Project against the legal and factual claims

asserted by [P]laintiffs. MTA’s intervention at this early stage in the litigation will cause neither

delay nor prejudice to the parties.” Therefore, it argues, it should be permitted to intervene. ECF

No. 20-2 at 10.

       Plaintiffs make several responses. First, they say, allowing the MTA into the case does not

accord with the central goal of permissive intervention, which is “preventing a multiplicity of suits

that involve common questions.” ECF No. 21 at 8 (quoting United States ex rel. MPA

Construction, Inc. v. XL Specialty Ins. Co., 349 F. Supp. 2d 934, 939 (D. Md. 2004)). Here,

Plaintiffs argue, no suit against MTA can be brought on the same grounds as those alleged in the

Complaint, which relate to the USACE’s permit application and decision process. Second,

Plaintiffs argue that the MTA seeks to muddy the waters by focusing on the Purple Line Project,

when the actual focus of the litigation is actually the administrative procedures that led to the

Permit, and that allowing the MTA into the case will continue to introduce irrelevant and confusing

arguments and litigation. Finally, Plaintiffs argue that the urgency of the MTA’s situation is of its

own making, because it started work on the Purple Line Project before the Permit was issued, and



                                                 4
therefore without knowing whether any valid permit would ultimately issue at all. Plaintiffs also

point out that the MTA only cites the timeliness of its motion to supports its claim that intervention

will not unduly prejudice Plaintiffs, whereas Plaintiffs believe they will be prejudiced for all the

aforementioned reasons. Plaintiffs, however, do not seriously dispute that the MTA’s request is

timely in the course of this litigation.

        The Court concludes that the MTA’s motion is appropriately made at this stage of the

litigation. It was filed in an early stage of litigation, one month after USACE filed its Answer to

the Complaint, and before any dispositive motions had been filed or discovery completed.

Plaintiffs have not explained why the timing, in particular, of the MTA’s request to intervene

would be prejudicial to them, and the Court does not believe it will be.

        The question then becomes whether the MTA “has a claim or defense that shares with the

main action a common question of law or fact.” Fed R. Civ. P. 24(b). The MTA does not clearly

explain in its Motion or Reply what that common question might be, but notes that Maryland’s

interest is (like the USACE’s) in defending the permit, ECF No. 23 at 13, and to seek an

expeditious resolution, given the time-sensitive nature of the Project. In past litigation over the

Purple Line, the MTA has taken actions to expedite proceedings that were not taken by other

parties. See id. at 8-9.

        Although the MTA was not involved in the decision-making process for the Permit, it was

certainly involved in the permit application process. If Plaintiffs prevail, it will seriously impact

the MTA’s ability to continue on with a project into which it has already poured vast amounts of

resources and time, and any possible future legal challenges arising out of such a result would

hinge on the same factual insights and legal defenses the MTA seeks to raise now. The MTA will

be much more deeply affected by an adverse outcome in this case than the current defendants, and



                                                  5
it raises this request at a stage in the litigation early enough that it does not require duplicative

efforts by Plaintiffs at this point. The Court therefore finds that this is an appropriate situation to

permit the MTA to intervene under Rule 24(b).

       Because the Court will allow the MTA to intervene permissively, it need not engage in an

analysis of the MTA’s possibility of intervening as a matter of right.

                                        V. CONCLUSION

       For the foregoing reasons, the MTA’s Motion to Intervene (ECF No. 20) is GRANTED.



A separate Order will ISSUE.




                                                                    /s/________________

                                                      PETER J. MESSITTE
                                                UNITED STATES DISTRICT JUDGE
July 18, 2019




                                                  6
